Citation Nr: 0319865	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  93-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to re-open his claim of 
entitlement to service connection for PTSD.

In August 1995 the Board found that new and material evidence 
sufficient to re-open the appellant's claim had been 
submitted and remanded the claim for consideration by the RO 
of the appellant's service connection claim including 
additional development of the appellant's claimed stressors.  
This case was before the Board again in December 1998 when it 
was remanded for further development.

In March 2003 the Board received from the appellant evidence 
pertaining to his claim for service connection for "Agent 
Orange."  It is unclear whether the appellant intended this 
evidence and his attached statement to serve as a Notice of 
Disagreement (NOD) with an October 2, 2002 rating decision 
denying the appellant's claim of entitlement to service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  If this was the appellant's intention, it is 
noted that filing a purported NOD or appeal at the Board is 
not sufficient.  See 38 U.S.C.A. § 7105(b)(1) (2002); Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (hearing testimony before 
the Board, even though given within the one-year NOD filing 
period, cannot constitute a valid NOD, because it was taken 
before the Board and not the RO and it did not serve to 
trigger or initiate appellate review); see also Gallegos v. 
Principi, 283 F.3d 1309, 1313 (2002) (discussing the 
requirements of a NOD).  This evidence is referred to the RO 
for appropriate action.  It appears from the record that the 
appellant has time remaining (until October 2, 2003) to 
properly file an NOD if that is his intention.

In April 2003 the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  In May 2003, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003) ("[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).  
Nevertheless, in view of the favorable nature of this 
decision, the Board can proceed with its adjudication of the 
appellant's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has been diagnosed with PTSD.

3.  The appellant served as an engine and power train 
repairman in the Republic of Vietnam from February 1968 to 
February 1969 and from September 1969 to June 1970; he was 
exposed to sniper fire, an accidental shooting, and overnight 
guard duty of apparently dead enemy soldiers.

4.  A VA psychiatric has stated that the appellant's PTSD is 
related to his exposure to these stressful events during his 
service in Vietnam.


CONCLUSION OF LAW

The appellant's PTSD was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.304(f) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had service in the Republic of Vietnam from 
February 1968 to February 1969 and from September 1969 to 
June 1970.  His military occupational specialty was engine 
and power train repairman.  He was awarded the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal.

Lessons Learned, dated on November 1, 1968, for the battalion 
to which the appellant was assigned, indicate that accidents 
had occurred on guard towers due to poor drainage and the 
unsafe nature and condition of ladders and trap doors.  
Lessons Learned, dated February 9, 1969, indicate that, on 
January 20, 1969, two enemy sappers were killed after being 
discovered near the perimeter of the battalion area.

In an August 1988 statement, a VA social worker stated that 
the appellant had reported three stressors from his military 
service in Vietnam.  A bullet had nearly hit the appellant 
when a fellow soldier's weapon discharged while he was 
climbing a guard tower in which the appellant was stationed.  
A sniper had fired upon the appellant and a fellow soldier 
from the appellant's hometown while they were working on a 
truck engine.  The appellant had been assigned to guard 
overnight the bodies of two enemies soldiers who were 
thought, but not known, to have been killed.  The social 
worker added that he had spoken to G. G. (Mr. G.), who was a 
witness to two of the traumatic events and that Mr. G. was 
willing to testify on the appellant's behalf.

The appellant filed a request to reopen his claim in a 
December 1992 letter to the RO.  He included a lay statement 
from Mr. G., who wrote that he had served with the appellant 
and that the appellant had been told to guard all night some 
dead sappers, who had been killed while trying to enter the 
compound.  The appellant also submitted photographs, from 
negatives recently discovered by the appellant's mother, 
showing two bodies that the appellant identified as the 
sappers.  In a separate statement, the appellant's mother 
explained that she had had the negatives since February 1969.

In a July 2002 statement, the appellant reported his claimed 
stressors for PTSD.  He stated that he had spent one night in 
service guarding the bodies of two dead enemy sappers.  He 
also reported that a sniper had fired upon him and Mr. G. 
while they were working on an automobile.  He also stated 
that he had nearly been shot by a fellow soldier while they 
were both working in a guard tower.

At a June 2003 VA review examination for PTSD, the appellant 
reported that while on guard duty he had nearly been hit by a 
bullet when a fellow soldier's rifle accidentally discharged.  
He also reported that he and fellow soldier from his hometown 
had been fired upon by a sniper while working on an 
automobile engine.  He also stated that he had had to guard 
overnight the bodies of two dead enemy sappers.  He described 
this last experience as the worst of his life.  The 
psychiatrist diagnosed prolonged PTSD.  The psychiatrist 
stated that the appellant met the diagnostic criteria for 
prolonged PTSD.  The psychiatrist noted that three other 
physicians had also diagnosed the appellant with PTSD.  He 
opined that it was at least as likely as not that the 
diagnosis of PTSD was related to the appellant's military 
service.  The diagnosis was based solely upon the three noted 
in-service stressors.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a February 2002 
Supplemental Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim, specifically the criteria required for service 
connection for disabilities in general and PTSD in 
particular.  The RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The SSOC also described the evidence that 
was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, VA medical records, 
records from the Social Security Administration, service 
personnel records, partial service medical records, and unit 
histories and operational reports for the appellant's unit 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain any medical examinations, the appellant was 
provided an examination in June 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, VA's efforts have 
complied with the instructions contained in the August 1995 
and December 1998 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition, and credible supporting evidence that the claimed 
in-service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).

In this case, the appellant was diagnosed with PTSD by a VA 
psychiatrist in June 2003.  The examiner described in great 
detail the symptoms that the appellant experiences as a 
result of his stressors.  The examiner explained fully the 
relationship between the appellant's experiences in service 
and his symptoms of PTSD.  This unequivocal diagnosis is 
based solely on the three stressors alleged by the appellant.  
Each of these non-combat stressors has been sufficiently 
corroborated by evidence independent of the appellant's 
statements.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that the supporting evidence need only imply 
that the veteran was personally exposed to the stressor.)

Mr. G. has verified the appellant's stressors regarding the 
enemy sappers and the enemy sniper, and he is competent to 
testify to these facts.  The stressor involving the enemy 
sappers is further corroborated by the photographs supplied 
by the appellant and by notation of the termination of two 
sappers in the Lessons Learned.  The dangerous conditions of 
the guard towers are documented in the Lessons Learned, and 
the presence of such hazardous conditions corroborates that 
an accident could have resulted from a soldier accidentally 
discharging his weapon.  Further, the appellant has 
consistently reported his claimed stressors both for purposes 
of treatment and in connection with his claim for service 
connection.  Although there is evidence in the claims folder 
that the appellant suffers not from PTSD but instead from 
other psychiatric or organic disabilities, the evidence is at 
least in equipoise as to whether the appellant currently has 
PTSD, and, resolving doubt in the appellant's favor, the 
Board concludes that the appellant has PTSD as a result of 
his military service.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


